DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 11/11/2021, the examiner has carefully considered the amendments.    
Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 11/11/2021, with respect to claims 1-29 have been fully considered and are persuasive.  The rejection of claims 1, 3-5, 10-13, 20-23, and 26 under 35 U.S.C. 103 as being unpatentable over Cree et al (2010/0319960) in view of Senior et al (4,378,463) has been withdrawn.   The rejection of claims 2 and 9  under 35 U.S.C. 103 as being unpatentable over Cree in view of Senior as applied to claims 1, 3-5, 10-13, 20-23 and 26 above, and further in view of Zhang et al (9.896.516) has been withdrawn.  The rejection of claims 6-7, 14-19 and 24 under 35 U.S.C. 103 as being unpatentable over Cree (cited above) in view of Senior (cited above) as applied to claims 1, 3-5, 10-13, 20-23, and 26 above, and further in view of Pinacci et al (2005/0205290) has been withdrawn.  The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Cree in view of Senior (cited above) and Pinacci (cited above) as applied to claims 6-7, 14-19, and 24 above, and further in view of Zhang (9,896,576) has been withdrawn.  The rejection of claim 28 under 35 U.S.C. 103 as being unpatentable over Cree (cited above) in view of Pinacci (cited above) has been withdrawn.  The rejection of claim 29 under35 U.S.C. 103 as being unpatentable over Cree (cited above) in view of Zhang (cited above) has been withdrawn.  The rejection of claims 25 and 27 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Cree et al (cited above) has been withdrawn.   Cree nor Senior set forth the use of EVA as the 
A final review of the art on the newly amended claims uncover US 8,129,619 to Moriuchi et al.  Moriuchi sets forth flame retardant resin compositions comprising a polyurethane (not excluded from the claimed composition); an EVA polymer, and a mineral filler (non-halogenated flame retardant).  Moriuchi sets forth the mineral filler can be surface modified with a fatty acid compound, such as steric acid, among others listed in column 6.  The primary difference the fatty acid is disclosed as a surface modifying agent and not as a separate agent to be added.  Additionally, Moriuchi does not disclose the amount of surface active agent to be added to the composition for surface modification of the flame retardant.  Moriuchi additionally does not disclose in a reason manner or render obvious the water absorption properties being associated with said surface active agent.  Thus, it is deemed the water uptake properties in the instant claims would be unexpected over the teachings of Moriuchi et al.  Thus claims 1-29 are distinguished over the closest prior art to Moriuchi et al (8,129,619).

Allowable Subject Matter

Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is the prior art alone or in combination fails to teach and/or to fairly suggest the addition of a campatiblizing agent including a fatty acid, a fatty acid derivative, a wax or combination thereof in a composition comprising an olefinic polymer and from 20 to about 80 wt. % of a non-halogenated flame retardant mineral filler, wherein the composition exhibits a degree of water uptake of about 5 wt. % or less after being immersed in water for seven days at a temperature of 23 deg. C.  Nor does the prior art, set forth a cable which includes an elongated protective member, as instantly defined, comprising a compatiblitzing agent including a fatty acid, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc